DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Status
	Claims 4-5 are canceled
	Claim 11 is newly added
	Claims 1-3, and 6-11 are examined as follows.

Specification and Drawings New Matter
The amendments of the specification and the drawings filed 05/03/2022 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
A process-engineering arrangement 100 for performing the method of FIG. 1 on a workpiece 102 is shown in FIG. 2. The process-engineering arrangement 100 includes a determination device 104, an inductive heating device 106, a destructive testing device 108, and a control device 110. The determination device 104 includes an inductor 112 and a magnetic field sensor 114. The inductive heating device 106 includes an induction heating coil 116 and a temperature sensor 118. The control device 110 is operatively connected to the determination device 104 and the inductive heating device 106 and uses an output of the determination device 104 as input in the control of the inductive heating device 106 for the inductive heat treatment. In one embodiment the determination device 104 is continuously integrated into the arrangement and execution of the method. In particular, it is arranged in spatial unity with the inductive heating device 106 and the control device 110. The direct control of the inductive heat treatment thus depends on the magnetic property or magnetic properties of the workpiece 102 measured in-line beforehand.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a workpiece, a determination device, an inductor, a control device/controller, a magnetic field sensor, an inductive heat treatment device in claims 1 and 7, and a test device in claim 9 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 Regarding claim 7, claim limitation “a control device operably …configured (i) to control the determination device to determine the at least one material attribute, and (ii) to control the heat treatment device to perform the inductive heat treatment in dependence on the determined at least one material attribute” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured (i) to control the determination device to determine the at least one material attribute, and (ii) to control the heat treatment device to perform the inductive heat treatment in dependence on the determined at least one material attribute” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0008 of the specification states: The method thus enables the controller or control means to react directly to the variation of the material attribute or attributes.  Each input workpiece is thus subjected to an individual heat treatment, such that more of the output workpieces attain the specification to be achieved by the heat treatment, and fewer rejects are produced.  This reduces the resource requirement and costs.
	For examination purposes, a control device is construed as a generic controller. 

Regarding claim 9, claim limitation “a test device configured to test a required specification of the workpiece” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured to test a required specification of the workpiece” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0023 of the specification states: In a development, the arrangement has a test means, to enable a specification of the workpiece that is to be achieved by the inductive heat treatment to be randomly tested on a sub-quantity of the treated workpieces.
	For examination purposes, a test device is construed as a generic testing device. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Regarding claims 1, and 7, the claim(s) contains subject matter “an inductive heat treatment device”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, para 0020 states: a heat treatment means is provided, by means of which at least the step "inductive heat treatment of the workpiece" can be executed.  The latter step in this case can be controlled in dependence on the determined material attribute or attributes, with the advantages already mentioned, by means of a control means of the arrangement. However, the specification does not provide a disclosure of the heat treatment device to encompass with the heat treatment means, or which device would encompass the heat treatment device. 

Regarding claim 9, the claim(s) contains subject matter “a test device”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, para 0023 states: In a development, the arrangement has a test means, to enable a specification of the workpiece that is to be achieved by the inductive heat treatment to be randomly tested on a sub-quantity of the treated workpieces. However, the specification does not provide a disclosure of the test device to encompass with the test means, or which device would encompass the test device.

Regarding claim 11, the claim(s) contains subject matter “activating the inductor to generate a third magnetic field with no workpiece nearby, sensing the third magnetic field with the magnetic field sensor of the determination device, storing data associated with the sensed third magnetic field as at least one of a first characteristic map and a first characteristic curve, arranging at least one known workpiece with a known material attribute near the inductor of the determination device, activating the arranged inductor to generate a fourth magnetic field, generating a calibration eddy current in the at least one known workpiece with the fourth magnetic field, generating a fifth magnetic field with the generated calibration eddy current, producing a resulting calibration magnetic field with the third magnetic field and the fourth magnetic field, sensing the resulting calibration magnetic field with the magnetic field sensor of the determination device, and storing data associated with the sensed resulting calibration magnetic field as at least one of a second characteristic map and a second characteristic curve”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, para 0016-para 0018 states: In a development, the method includes a step “calibrating”, in particular calibrating the test equipment…Calibrating may be effected as follows. Firstly, “activating the inductor in the absence of workpieces”, is effected, then “sensing a first magnetic field of the inductor, induced in dependence on the activation, in particular by the magnetic field sensor”, during or after which “storing the first magnetic field, in dependence on the activation, in a control means, as a characteristics map or characteristic curve” is effected…In addition, “input of a plurality of workpieces having a known material attribute”, is effected, then “activating the inductor with the respective workpiece”. In this case, owing to the resulting first magnetic field, an eddy current is induced near the surface on the workpiece, which in turn, depending on the workpiece attribute or attributes, results in a second magnetic field of the workpiece, opposite in direction to the first magnetic field. The first and the second magnetic fields add up to a resulting magnetic field. This is followed by the steps “sensing the resulting magnetic field” and “storing the resulting magnetic field, in dependence on the activation and the known material attribute or attributes, in the control means, as a characteristics map”. In addition, a step “determining and storing the second magnetic field from the resulting magnetic field and the first magnetic field” and a step “storing the second magnetic field in dependence on the activation and the known material attribute or attributes, in the control means, as a characteristics map” may be effected. However, the specification does not provide a disclosure of the step of “activating the inductor to generate a third magnetic field with no workpiece nearby” together with the step of “arranging at least one known workpiece with a known material attribute near the inductor of the determination device, activating the arranged inductor to generate a fourth magnetic field” in the step of calibrating the determination device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3, the terms "and/or" are not definite becasue it is not clear whether the step of determining the at least one material attribute of the workpiece non-destructively or contactlessly is intended to be claimed. For examination purposes, the terms “and/or” is construed as “or”.

Regarding claim 9, the claim(s) contains subject matter “a test device”, as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim. In this case, para 0023 states: In a development, the arrangement has a test means, to enable a specification of the workpiece that is to be achieved by the inductive heat treatment to be randomly tested on a sub-quantity of the treated workpieces. However, the specification does not provide a disclosure of the test device, therefore, it is unclear whether if the test device is the test means, or which device would encompass the test device. For examination purposes, a test device is construed as a generic test device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090108838 A1 to Moser et al. (“Moser”), in view of US 20090116533 A1 to O’Connell et al. (“O’Connell”), and in further view of US 6044895 A to Kuttner et al. (“Kuttner”).

Regarding claim 1, Moser discloses, a method for determining at least one material attribute of a workpiece (see Figs. 1-5), comprising:
determining the at least one material attribute (see crack 12 in Figs. 1, and 4-5) of the workpiece (see test object 10) with a determination device (see scanning apparatus 15 Figs. 4-5);
wherein the determining the at least one material attribute (12) comprises:
arranging the workpiece (10) near an inductor (see magnetic coil 16 in Fig. 4) of the determination device (15);
activating the arranged inductor (16) to generate a first magnetic field (disclosed in para 0026 “The magnetic coil 16, which can for example have an external diameter of 4 mm and an internal diameter of 1.5 mm for determining crack depths of 1 mm or less, produces an alternating magnetic field which in turn produces eddy currents in the test object 10, used to interrogate the test object 10”);
generating an eddy current in the workpiece with the first magnetic field (see para 0026 and para 0023 “If an alternating magnetic field is now applied to the region of the test object 10 which contains the crack 12, eddy currents are induced in the test object 10 near the surface”);
generating a second magnetic field with the generated eddy current (disclosed in para 0026 “Arranged inside or below the magnetic coil 16 is a measuring head 17 which is moved simultaneously with the magnetic coil 16 and which scans the magnetic fields produced by the eddy currents” and para 0023 “Current layers 13, 14, which are orientated by the profile of the crack 12 (the width of the current layers 13, 14 is shown in FIG. 1 in an exaggerated fashion), are formed in the region of the crack 12 which represents an insulating barrier for the eddy currents. The (alternating) current layers 13, 14 produce an (alternating) magnetic field, which influences the component B.sub.y,0 in the plane of the surface 11, perpendicular to the longitudinal direction of the crack 12”);
producing a resulting magnetic field with the first magnetic field and the second magnetic field (disclosed in para 0029 “Crack detection: with quick measurement technology, based on a change in the impedance, that is to say the resistance of the magnetic coil 16 and/or the presence of a peak in the component of the local magnetic field which is not in the surface plane, the presences of a crack is detected” and see para 0023);
sensing the resulting magnetic field with a magnetic field sensor (see measuring head 17) of the determination device (15) as a test result or a determination result (see para 0026); and
determining the at least one material attribute of the workpiece using the sensed resulting magnetic field (see para 0029).
	However, Moser does not explicitly disclose, performing the inductive heat treatment with an inductive heating device controlled by a controller based upon the determined at least one material attribute.
	Nonetheless, O’Connell teaches, determining at least one material attribute (see crack in para 0021) of the workpiece (see component 100 in Fig. 1) with a determination device (see acoustic transducer array or eddy current inspection disclosed in para 0021 “any one of a variety of different known conventional material inspection techniques may be used in place of acoustic emissions analysis to monitor for crack initiation and/or observe crack propagation such as, for example, fluorescent/liquid penetrant inspection (FPI/LPI), ultrasonic inspection, eddy current inspection, magnetic-particle inspection, and/or FLIR camera inspection”), and performing the heat treatment with a heating device (see conventional welding process in para 0022) controlled by a controller (see controller 140) based upon the determined at least one material attribute (disclosed in para 0022 “a machine part/component is cyclically heated and cooled until a crack develops, the cracked part/component is then repaired (e.g., via a conventional welding process), and then the repaired part/component is re-tested under the same conditions which initially induced the crack or conditions replicating actual in-situ operation. The quantitative number of heating and cooling cycles required to initiate and propagate another crack within the repaired component to a predetermined crack length is recorded and compared to data acquired during similar testing conditions of the component prior to the repair”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the method of Moser to include the step of performing the heat treatment with an heating device controlled by a controller based upon the determined at least one material attribute as taught and/or suggested by O’Connell in order to repair the cracked part of the workpiece as disclosed in para 0022 by O’Connell.
	Moser in view of O’Connell does not explicitly disclose, the inductive heat treatment is performed by an inductive heating device.
	Moreover, Kuttner teaches, the inductive heat treatment is performed by an inductive heating device (disclosed in Col. 4 lines 34-35 “a repair of the cracks may be performed by partial inductive heating”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the heat treatment of O’Connel wherein the heat treatment is performed by an inductive heating device as taught and/or suggested by Kuttner in order to repair the cracked part of the workpiece with the induction heating device as desired as disclosed in Col. 4 lines 34-35 by Kuttner.

Regarding claim 2, Moser discloses, wherein a process engineering arrangement (see Figs. 1, 4 and 5) performs at least one of (i) the determining the at least one material attribute (see crack 12 in Figs. 1, and 4-5), and (ii) the performing the inductive heat treatment.

Regarding claim 3, Moser discloses, wherein the determining the at least one material attribute (cracks 12) comprises: determining the at least one material attribute of the workpiece non-destructively and/or contactlessly (see Figs. 4 and 5).

Regarding claim 7, Moser discloses, a process-engineering arrangement (see Figs. 1-5), comprising:
a determination device (15) configured to determine at least one material attribute (12) of a workpiece (10) by generating a first magnetic field with an inductor (16) thereby generating an eddy current in the workpiece (disclosed in para 0026 “The magnetic coil 16, which can for example have an external diameter of 4 mm and an internal diameter of 1.5 mm for determining crack depths of 1 mm or less, produces an alternating magnetic field which in turn produces eddy currents in the test object 10, used to interrogate the test object 10”) which produces a second magnetic field (disclosed in para 0026 “Arranged inside or below the magnetic coil 16 is a measuring head 17 which is moved simultaneously with the magnetic coil 16 and which scans the magnetic fields produced by the eddy currents” and para 0023 “Current layers 13, 14, which are orientated by the profile of the crack 12 (the width of the current layers 13, 14 is shown in FIG. 1 in an exaggerated fashion), are formed in the region of the crack 12 which represents an insulating barrier for the eddy currents. The (alternating) current layers 13, 14 produce an (alternating) magnetic field, which influences the component B.sub.y,0 in the plane of the surface 11, perpendicular to the longitudinal direction of the crack 12”), and by sensing a resulting magnetic field of the first magnetic field and the second magnetic field with at least one magnetic field sensor (17);
a control device (see processing unit 22 in Fig. 5) operably connected to the determination device and configured (see Fig. 5) (i) to control the determination device to determine the at least one material attribute (disclosed in para 0027 “A signal processing unit 22, which is connected downstream of the frequency generator 20, demodulates and filters the signal. An evaluation unit 23 controls the frequency generator 20, evaluates the output signal of the signal processing unit 22 and controls a robot 24 (in the example of FIG. 5, a robot arm) which guides the scanning apparatus 15 with the magnetic coil 16 and the measuring head 17 over the surface 11 of the test object 10 under investigation. During the measurement, the robot 24 can move and rotate the scanning apparatus 15”), (ii) to receive from the determination device an output associated with the determined at least one material attribute (disclosed in par 0030 “Positioning: if a crack is detected, the robot 24 stops. The sensor array 26 is then set in a position at right angles to the longitudinal direction of the crack”).
However, Moser does not explicitly disclose, an inductive heat treatment device configured to perform an inductive heat treatment of the workpiece; and a control device operably connected the inductive heat treatment device and configured to control the inductive heat treatment device to perform the inductive heat treatment based upon the received determined at least one material attribute.
Nonetheless, O’Connell teaches, determining at least one material attribute (see crack in para 0021) of the workpiece (see component 100 in Fig. 1) with a determination device (see acoustic transducer array or eddy current inspection disclosed in para 0021 “any one of a variety of different known conventional material inspection techniques may be used in place of acoustic emissions analysis to monitor for crack initiation and/or observe crack propagation such as, for example, fluorescent/liquid penetrant inspection (FPI/LPI), ultrasonic inspection, eddy current inspection, magnetic-particle inspection, and/or FLIR camera inspection”), and performing the heat treatment with a heating device (see conventional welding process in para 0022) controlled by a controller (see controller 140) based upon the determined at least one material attribute (disclosed in para 0022 “a machine part/component is cyclically heated and cooled until a crack develops, the cracked part/component is then repaired (e.g., via a conventional welding process), and then the repaired part/component is re-tested under the same conditions which initially induced the crack or conditions replicating actual in-situ operation. The quantitative number of heating and cooling cycles required to initiate and propagate another crack within the repaired component to a predetermined crack length is recorded and compared to data acquired during similar testing conditions of the component prior to the repair”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the process-engineering arrangement of Moser to include heating device to perform the heat treatment for the cracks and the controller based upon the determined at least one material attribute control the heat treatment of the heating device as taught and/or suggested by O’Connell in order to repair the cracked part of the workpiece as disclosed in para 0022 by O’Connell.
	Moser in view of O’Connell does not explicitly disclose, the inductive heat treatment is performed by an inductive heating device.
	Moreover, Kuttner teaches, the inductive heat treatment is performed by an inductive heating device (disclosed in Col. 4 lines 34-35 “a repair of the cracks may be performed by partial inductive heating”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the heat treatment of O’Connel wherein the heat treatment is performed by an inductive heating device as taught and/or suggested by Kuttner in order to repair the cracked part of the workpiece with the induction heating device as desired as disclosed in Col. 4 lines 34-35 by Kuttner.

Regarding claim 8, Moser in view of O’Connell and in further view of Kuttner discloses all the limitations claimed in claim 7, O’Connell further teaches, wherein the control device (140) is configured to store a temperature regulation in dependence on the determined at least one material attribute for controlling the heat treatment (disclosed in para 0022 “a machine part/component is cyclically heated and cooled until a crack develops, the cracked part/component is then repaired (e.g., via a conventional welding process), and then the repaired part/component is re-tested under the same conditions which initially induced the crack or conditions replicating actual in-situ operation. The quantitative number of heating and cooling cycles required to initiate and propagate another crack within the repaired component to a predetermined crack length is recorded and compared to data acquired during similar testing conditions of the component prior to the repair”), and Kuttner teaches, the inductive heat treatment is performed by an inductive heating device (disclosed in Col. 4 lines 34-35 “a repair of the cracks may be performed by partial inductive heating”). 

Regarding claim 9, Moser in view of O’Connell and in further view of Kuttner discloses all the limitations claimed in claim 7, O’Connell further teaches, a test device configured to test a required specification of the workpiece after the inductive heat treatment (disclosed in para 0022 “a machine part/component is cyclically heated and cooled until a crack develops, the cracked part/component is then repaired (e.g., via a conventional welding process), and then the repaired part/component is re-tested under the same conditions which initially induced the crack or conditions replicating actual in-situ operation. The quantitative number of heating and cooling cycles required to initiate and propagate another crack within the repaired component to a predetermined crack length is recorded and compared to data acquired during similar testing conditions of the component prior to the repair”).

Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090108838 A1 to Moser et al. (“Moser”), in view of US 20090116533 A1 to O’Connell et al. (“O’Connell”), in further view of US 6044895 A to Kuttner et al. (“Kuttner”), and in further view of US 20060009865 A1 to Goldfine et al. (“Goldfine”) 

Regarding claim 6, Moser in view of O’Connell and in further view of Kuttner discloses all the limitations claimed in claim 1.
However, Moser, O’Connell and/or Kuttner does not explicitly disclose, calibrating the determination device for based on the determined at least one material attribute.
Nonetheless, Goldfine teaches, calibrating the determination device for based on the determined at least one material attribute (disclosed in para 0074 “Critical issues for robust inspections with surface mounted sensors are recalibration and on-board diagnostics. Recalibration can involve taking measurements at multiple temperatures and using well-established relationships for the conductivity variation with temperature. For example, by using property value measurements for at least two different temperatures for each sense element, offsets and scales factors can be determined which adjust the property measurements. These correction factors can be applied to the raw impedance data or to the effective estimated properties”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the inductive heat treatment of Moser in view O’Connel and in further view of Kuttner wherein the inductive heat treatment is further comprising the step of calibrating the determination device for based on the determined at least one material attribute as taught and/or suggested by Goldfine in order to recalibrate the determination device which adjusting the property measurements as disclosed in para 0074 by Goldfine.

Regarding claim 10, Moser in view of O’Connell and in further view of Kuttner discloses all the limitations claimed in claim 9.
However, Moser, O’Connell and/or Kuttner does not explicitly disclose, wherein the test is a destructive test of the workpiece.
Nonetheless, Goldfine teaches, wherein the test is a destructive test of the workpiece (disclosed in para 0064 “The largest crack detected by the SEM examination of the surface is approximately 200 micron (0.008 in.), although a subsequent destructive analysis indicated significant subsurface damage as well”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the test of O’Connel wherein the test is a destructive test of the workpiece as taught and/or suggested by Goldfine in order to examine the largest cracks as disclosed in para 0064 by Goldfine.

Regarding claim 11, Moser in view of O’Connell, in further view of Kuttner, and in further view of Goldfine discloses all the limitations claimed in claim 6. 
Since Moser discloses, a method for determining at least one material attribute of a workpiece (see Figs. 1-5), comprising: determining the at least one material attribute (see crack 12 in Figs. 1, and 4-5) of the workpiece (see test object 10) with a determination device (see scanning apparatus 15 Figs. 4-5); wherein the determining the at least one material attribute (12) comprises: arranging the workpiece (10) near an inductor (see magnetic coil 16 in Fig. 4) of the determination device (15); activating the arranged inductor (16) to generate a first magnetic field (disclosed in para 0026 “The magnetic coil 16, which can for example have an external diameter of 4 mm and an internal diameter of 1.5 mm for determining crack depths of 1 mm or less, produces an alternating magnetic field which in turn produces eddy currents in the test object 10, used to interrogate the test object 10”); generating an eddy current in the workpiece with the first magnetic field (see para 0026 and para 0023 “If an alternating magnetic field is now applied to the region of the test object 10 which contains the crack 12, eddy currents are induced in the test object 10 near the surface”); generating a second magnetic field with the generated eddy current (disclosed in para 0026 “Arranged inside or below the magnetic coil 16 is a measuring head 17 which is moved simultaneously with the magnetic coil 16 and which scans the magnetic fields produced by the eddy currents” and para 0023 “Current layers 13, 14, which are orientated by the profile of the crack 12 (the width of the current layers 13, 14 is shown in FIG. 1 in an exaggerated fashion), are formed in the region of the crack 12 which represents an insulating barrier for the eddy currents. The (alternating) current layers 13, 14 produce an (alternating) magnetic field, which influences the component B.sub.y,0 in the plane of the surface 11, perpendicular to the longitudinal direction of the crack 12”); producing a resulting magnetic field with the first magnetic field and the second magnetic field (disclosed in para 0029 “Crack detection: with quick measurement technology, based on a change in the impedance, that is to say the resistance of the magnetic coil 16 and/or the presence of a peak in the component of the local magnetic field which is not in the surface plane, the presences of a crack is detected” and see para 0023); sensing the resulting magnetic field with a magnetic field sensor (see measuring head 17) of the determination device (15) as a test result or a determination result (see para 0026); and determining the at least one material attribute of the workpiece using the sensed resulting magnetic field (see para 0029), and Goldfine teaches, critical issues for robust inspections with surface mounted sensors are recalibration and on-board diagnostics. Recalibration can involve taking measurements at multiple temperatures and using well-established relationships for the conductivity variation with temperature. For example, by using property value measurements for at least two different temperatures for each sense element, offsets and scales factors can be determined which adjust the property measurements. These correction factors can be applied to the raw impedance data or to the effective estimated properties (disclosed in para 0074).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the step of calibrating the determine device of Moser in view Goldfine wherein the calibrating the determination device comprises activating the inductor to generate a third magnetic field with no workpiece nearby, sensing the third magnetic field with the magnetic field sensor of the determination device, storing data associated with the sensed third magnetic field as at least one of a first characteristic map and a first characteristic curve, arranging at least one known workpiece with a known material attribute near the inductor of the determination device, activating the arranged inductor to generate a fourth magnetic field, generating a calibration eddy current in the at least one known workpiece with the fourth magnetic field, generating a fifth magnetic field with the generated calibration eddy current, producing a resulting calibration magnetic field with the third magnetic field and the fourth magnetic field, sensing the resulting calibration magnetic field with the magnetic field sensor of the determination device, and storing data associated with the sensed resulting calibration magnetic field as at least one of a second characteristic map and a second characteristic curve, in order to recalibrate the determination device which adjusting the property measurements as disclosed in para 0074 by Goldfine.

Response to Amendment
The amendment of 05/03/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 05/03/2022 have been considered, however, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761